Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Claims 2-15, 20-23, 25-28 and 31-35 are pending and examined.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over each of Liu et al (Chromosome Res (2011)19:669-682; Applicant’s IDS) and Tiwari et al (Tiwari et al (The Plant Journal (2015), vol. 84; pp. 733-746).
The claims are drawn to seed and wheat grain kernel produced by crossing a wheat starting stock comprising one or more target genes for recombination with one or more wheat chromosomes, wherein said wheat starting stock comprises chromosome 5Mg comprising a homoeologous recombination promotor gene from Ae. geniculata (Hpp-5M8) and at least one chromosome bearing a pairing (Ph) gene which is not functioning;selecting progeny from said crossing that is homozygous for phlb/phlb, and comprises a chromosome comprising one or more of said target genes transferred in a homoeologous recombination event during said crossing; and crossing said progeny with a plant capable of crossbreeding with wheat, wherein one or more of said target genes is transferred in a second homoeologous recombination event during said crossing of said progeny, wherein the frequency of said second homoeologous recombination event is twenty-five times greater than recombination of said target gene when crossed with a wheat starting stock in the absence of said 5Mg chromosome.
Chinese spring (CS) ph1b ph1b plants with Ae.geniculata plants. Liu et al specifically teach population U6200 derived from the cross TA5599/CS ph1ph1, and TA5599 (T5DL-5MgL*MgS) which is a wheat-Ae.geniculata translocation line. TA7659 and TA7670 are Chinese spring (CS) lines with chromosome 5Mg from TA2899. See Figs. 2 and 4; Table 2, and materials and methods on page 671. Liu et al states “seed samples of the recombinant stocks are available” (See last sentence on page 679).
Tiwari et al disclose wheat plant comprising 5Mg from Ae. geniculate (see pages 738-739). On page 739, Tiwari et al cites Lui et al above.
It is noted that the specification is silent regarding the specific morphological and physiological characteristics of the seed or the grain kernel that would distinguish from the prior art progeny. The claims do not recite specific sequence for the newly discovered Hpp gene promoter in chromosome 5mg of Ae. geniculate. Without this information, a meaningful comparison of the genetic basis that would distinguish the claimed seed/grain from prior art seed/progeny cannot be made. Therefore, absent such information to distinguish the claimed seed/kernel from the prior art, it is considered that the 5Mg chromosome taught by each of Liu et al and Tiwari would inherently comprise the Hpp gene.
  	Given that no specific genetic structure is disclosed for the claimed seed/grain, the seed/grain produced by the claimed method is indistinguishable from the prior art seed/progeny. The instantly claimed seed/kernel only appears to differ from the prior art seed/progeny in its method of manufacture. Therefore, the position taken in this rejection is analogous to a product-by-process analysis. See MPEP 2113(11) indicates 
Alternatively, if the claimed seed is not identical to the prior art plant, then it appears that they are obvious over each other, given that both the prior art breeding method and the instant breeding method use substantially similar method steps and related parental lines as discussed above. Thus the claimed invention would have been obvious, if not anticipated by the prior art plant.
	
Remarks
Claims 2-15, 20-23, 25-26 and 31-33 are allowed.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Al-Kaff (Annals of Botany (2008), vol 101; pp. 863-872) who teach that wheat mutant ph1b (lacking or non-functioning Ph1b locus) allows homoeologous chromosome pairing in wheat.  Endo et al (Journal of Hered. (1996):87:295-307) teach deletion stocks of common wheat. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662